PER CURIAM.
In 1929 taxpayer had a net income of over $800,000. More than $750,000' of this was gain from the sale of capital assets, upon which the taxpayer elected to pay at the rate of 12% per cent., pursuant to 101 (a) of the 1928 Revenue Act (26 USCA §■ 2101 (a). During the year the taxpayer had made charitable contributions in the amount of $144,-695.04. In his return he deducted the amount of $117,667.90, upon the claim that in determining the amount of 15 per cent, of his net income for the year 1929 under section 23 (n) of the Revenue Act of 1928 (26 USCA § 2023 (n), ordinary net income and capital gain should both be included.
The Commissioner of Internal Revenue denied this contention and allowed only the sum of $6,461.99 for deductions on account of contributions, that sum being 15 per cent, of the respondent’s ordinary net income. The Board of Tax Appeals reversed the Commissioner, and the Commissioner appealed to this court.
We have held the ease pending the decision of the Supreme Court in Commissioner v. Bliss. That case having been decided on November 5th against the Commissioner’s contentions, we affirm the decision of the Board. See Helvering, Commissioner, v. Susan Dwight Bliss, 55 S. Ct. 17, 79 L. Ed.-, decided November 5, 1934.
Affirmed.